Citation Nr: 1809534	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for osteomyelitis, to include as due to herbicide exposure.

2.  Entitlement to service connection for valvular heart disease manifested by a heart murmur. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

The Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from January 1963 to January 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned at a hearing in July 2017.

The issues of entitlement to service connection for valvular heart condition manifested by a heart murmur, erectile dysfunction and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current osteomyelitis
 disability.

CONCLUSION OF LAW

The criteria for service connection for osteomyelitis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  No VA examination was provided to evaluate the Veteran's claimed osteomyelitis.  As discussed in greater detail below, there is no indication of a current osteomyelitis disability at or close to the time the claim was filed or at any time during the pendency of the appeal.  Thus, the duty to provide an examination was not triggered.  The VA fulfilled its duty to assist as to the claim decided herein.
Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see, also, Brammer v. Derwinski, 3 Vet. App 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).
The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307(a)(6). 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303 . 

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In September 2012, the Veteran filed a claim seeking service connection for osteomyelitis (infection of the bone) in his right foot.  He claimed the condition resulted from herbicide exposure in Vietnam.  In October 2012 VA notified the Veteran about the evidence necessary to substantiate his claim.  The Veteran provided April 2007 records from Sycamore Shoals Hospital.  No other treatment records were provided or identified by the Veteran.  The Board notes that after his July 2017 hearing, additional pages of medical records from Sycamore Shoals Hospital in April 2007 were submitted along with a waiver of review of this new evidence by the AOJ.  38 C.F.R. § 20.1304 (2017).  

The Sycamore Shoals Hospital records show that the Veteran was diagnosed with osteomyelitis of his right foot in April 2007.  He was hospitalized for four days and received additional treatment with antibiotics.  

In July 2017 the Veteran testified to his 2007 infection.  However, there was no testimony indicating the infection continued or required further medical attention after 2007.  Review of the medical records in the file shows no mention of further treatment or complaints about osteomyelitis in the five years that passed between his treatment in 2007 and the 2012 claim for service connection for this condition.  

As there is no evidence of record indicating the Veteran suffered from osteomyelitis after 2007; the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds the Veteran does not have a current disability during the pendency of his claim or a recent diagnosis prior to filing the claim.  In the absence of proof of a current disability, the claim of service connection for osteomyelitis may not be granted.  Brammer, supra.

ORDER

Entitlement to service connection for osteomyelitis is denied.


REMAND

Heart Murmur

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by active service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  The term "noted" refers to "[o]nly such conditions as are recorded in examination reports." 38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see, also, Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  To rebut the presumption of soundness under 38 U.S.C. § 1111 , there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.

However, a congenital or developmental "defect" is not considered a disease or injury subject to service connection.  38 C. F. R. § 3.303(c).  As such, a hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).  Nevertheless, if a congenital or developmental defect is subject to a superimposed disease or injury during service, service connection will be granted for any resultant additional disability.  VAOPGCPREC 82-90 (July 1990) at p.3. 

In contrast, the presumption of soundness upon service entry does apply to congenital or developmental "diseases" that are not noted in the service entrance examination.  Quirin, at 396.  "A congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v, at 1380.  Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 at p.2-3.

Evidence of record reflects the Veteran entered service without any notation of a heart condition or heart murmur.  A heart murmur was first detected during his exit examination of October 1966.  A follow up examination, conducted in November 1966, states the Veteran was "known to have a heart murmur all his life and probably since birth."  The examiner's impression was that the heart murmur was "probably congenital heart disease" and not related to service.

A VA heart conditions examination of May 2012 did not address the issues of whether any heart condition found is a congenital defect or disease.  It is also unclear if the valvular heart disease diagnosed on examination is a heart murmur, which was what was noted during service.  As such the May 2012 VA examination is inadequate to determine the Veteran's claim.  A new examination must be provided to fully address the issues.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Bilateral Hearing Loss

The Veteran was provided VA audiology examinations in May 2012 and July 2014.   In May 2012 audiometric testing showed hearing loss that did not meet the threshold for a disability under VA regulations.  See 38 C.F.R. § 3.385.  No etiology opinion was offered.

In July 2014, audiometric testing indicated a hearing loss disability.  Id.  The examination report documents the Veteran's in-service noise exposure from small arms fire, artillery, mortars, and military aircraft.  Two opinions as to the etiology of the Veteran's hearing loss were provided following this examination.  First, Audiologist G. W., found the hearing loss was less likely than not (less than a 50% probability) related to military service.  G. W. provided supporting rationale that "[t]he Veteran separated from the Army in 1967 with normal hearing" in both the left and right ears.  

A supplemental opinion was provided later in July 2014 by Audiologist D. C.  She noted the audiometric testing in the Veteran's service records was conducted three months before he exited service.  His hearing was normal at that time.  D.C. reached the same etiology opinion as G. W.  Her rationale is that the only in-service hearing test of record showed normal hearing and a 2006 study of the Institute of Medicine finding that delayed onset hearing loss is unlikely after noise exposure.  

Initially, the Board notes that normal hearing at separation (or three months prior to separation) is not fatal to a claim of service connection for hearing loss.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Further, VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr, surpa.
The Board finds the May 2012 and July 2014 examination reports inadequate to make an informed decision on the Veteran's claim.  No etiology opinion was provided in May 2012.  In July 2014, both G. W. and D. C. dismissed, without discussing, the Veteran's in-service noise exposure and failed to provide any alternative etiology for the measured hearing loss.

Additionally, new evidence, not considered or by the VA examiners, is of record.  The Veteran testified his hearing was evaluated and loss was noted in 1976 when he went to work for Reynolds Aluminum.  The Board notes the Veteran believes records of the 1976 hearing tests are unavailable due to corporate changes and the passage of time.  The Veteran also reported difficulty hearing conversation around the time he started with Reynolds Aluminum.  As a lay person, he is competent to report observations of difficulty he experienced with his hearing over the years.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Also, the Veteran, through his representative, submitted scientific studies, which have not been fully discussed by an examiner in providing an etiology opinion.  

Erectile Dysfunction

Here, the Veteran competently testified to experiencing erectile dysfunction.  Id.  Medical evidence of record suggests he has been prescribed medications for his service connected posttraumatic stress syndrome (PTSD) which may cause sexual dysfunction as a side effect.  No VA examination has been provided to assist the Veteran in substantiating his claim and the Board is unable to decide the claim on the information of record.  A VA examination for erectile dysfunction is required.  See 38 U.S.C. § 5103A(d); see, also, McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart conditions examination by an appropriate medical professional.  After examining the Veteran, the examiner is to answer the following questions:

a)  Diagnose any current cardiovascular disabilities.  Specifically explain whether the Veteran currently has (or had at any time during the course of this appeal) a heart murmur?

b)  Are any of the Veteran's currently identified heart conditions a congenital defect or congenital disease?  For purposes of this question, a congenital defect is a condition that can neither improve nor worsen.  A congenital disease is a condition that is subject to improvement and/or worsening.  The examiner should provide a detailed explanation for the conclusion reached with respect to each disorder found.

c)  For any heart condition that is found to be a congenital defect; state whether there is any additional disability as a result of any cardiovascular disability superimposed on the congenital defect during service.  

d)  For any heart condition that is found to be a congenital disease, the examiner must determine whether it is at least as likely as not (50 percent or greater probability) it was aggravated (worsened beyond the normal progression of that disease) during the Veteran's active duty service.

e)  If any cardiovascular conditions are diagnosed that are not congenital in nature, determine whether it is at least as likely as not (50 percent or greater probability) that any identified non-congenital cardiovascular condition had its onset during the Veteran's active service or is otherwise related to his active service.  In making this determination, the examiner is instructed that, because no cardiovascular condition was noted on the Veteran's entry into service, he is presumed sound as to all cardiovascular conditions which are not congenital.  Thus, any evidence of a preexisting non-congenital cardiovascular condition must be ignored.

The examination report must include a complete rationale for all opinions expressed. 

2.  Schedule the Veteran for a VA audiological examination.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss was incurred in-service or is otherwise related to military service, to specifically include whether it is the result of exposure to acoustic trauma during the Veteran's military service.  

The examiner must specifically acknowledge and discuss the Veteran's in-service noise exposure.  Further he must consider the Veteran's report of perceived hearing loss.  Additionally, the examiner should discuss the scientific studies submitted on the Veteran's behalf and explain whether or not they are relevant to the Veteran's claim.  Simply observing that hearing loss was not noted on the Veteran's in service examination will be deemed an inadequate rationale for a negative etiology opinion.  If the examiner attributes the current hearing loss disability to post-service noise exposure, or any other cause, rather than in-service noise exposure, he or she must provide a rationale for this finding.  

3.  Schedule the Veteran for an examination to evaluate his claimed erectile dysfunction.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current erectile dysfunction is related to his service or is related to any other service connected disability, including whether it is related to any medications prescribed to treat a service connected disability.  A complete rationale must be provided for each opinion.

4.  Readjudicate the appeal. If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


